Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 7, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US Patent Application Publication 2010/0191578), hereinafter referred as Tran, in view of Ilan et al. (US Patent Application Publication 2017/0372268), hereinafter referred as Ilan, and in further view of Shah et al. (US Patent Application Publication 2017/0083789), hereinafter referred as Shah.

Regarding claim 10, Tran discloses a computing device (Fig. 1) comprising: 
a processing system (Fig. 1, #102); and 
a computer-readable storage medium (Fig. 1, #104, #106, [0072]) having instructions stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations comprising: 
receiving a user schedule ([0064], receives a user calendar to retrieve information); 
[0064], detect a wedding in next month); 
generating a recommendation of an object for the upcoming appointment ([0064], generate a recommendation of a dress); and 
outputting the recommendation in a user interface ([0064], notification can be outputted).  
However, Tran fails to explicitly disclose wherein the recommendation is generated based on a machine-learning model, the machine-learning model trained using digital images and appointments.  
However, in a similar field of endeavor Ilan discloses a method for model-based event scheduling (abstract). In addition, Ilan discloses the method is processed based on a machine-learning model (abstract, [0052, 0061]), the machine-learning model trained using scheduling event (abstract, [0052, 0061], Fig. 6 shows scheduled appointments). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tran, and the recommendation is generated based on a machine-learning model, the machine-learning model trained using appointments. The motivation for doing this is that the application of Tran can be extended that an artificial intelligence can be achieved.
However, Tran in view of Ilan fails to explicitly disclose wherein the machine-learning model trained using digital images.  
abstract). In addition, Shah discloses the method wherein the machine-learning model trained using digital images ([0011 – 0012, 0044, 0056]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tran in view of Ilan, and the machine-learning model trained using digital images. The motivation for doing this is that the application of Tran can be extended that more factors can be involved for the machine learning model.
 
Regarding claim 1, it is corresponding to claim 10, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 10.

Regarding claim 2 (depends on claim 1), Shah disclosed the method wherein the training of the model is based on recognized objects of clothing and times ([0056], a large number of (training) images) at which corresponding digital images of the plurality of digital images are captured (Fig. 3, [0011 – 0012, 0039, 0044, 0056]).  

Regarding claim 3 (depends on claim 1), Tran fails to explicitly disclose the method wherein the appointments are part of a training user schedule.  
However, in a similar field of endeavor Ilan discloses a method for model-based event scheduling (abstract). In addition, Ilan discloses the method wherein the appointments are part of a training user schedule (abstract, [0052, 0061], Fig. 6 shows scheduled appointments). 


Regarding claim 7 (depends on claim 1), Tran in view of Ilan fails to explicitly disclose the method wherein the recommendation identifies an object of clothing.  
However, in a similar field of endeavor Shah discloses a method for cloth matching (abstract). In addition, Shah discloses the method wherein the recommendation identifies an object of clothing ([0011 – 0012, 0044, 0056]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tran in view of Ilan, and the recommendation identifies an object of clothing. The motivation for doing this is that the application of Tran can be extended that more objects can be involved for the machine learning model.

Regarding claim 16, Tran discloses a method ([0064]) implemented by a computing device (Fig. 1), the method comprising: 
receiving, by the computing device, a user schedule ([0064], receives a user calendar to retrieve information); 
detecting, by the computing device, an upcoming appointment from the user schedule ([0064], detect a wedding in next month); 
[0064], generate a recommendation of a dress); and 
outputting, by the computing device, the recommendation in a user interface ([0064], notification can be outputted).  
However, Tran fails to explicitly disclose wherein the recommendation is generated based on a machine-learning model, the machine-learning model trained using digital images of objects of clothing as worn by a user, a stature of the objects of clothing as worn by the user in the digital images, and appointments.  
However, in a similar field of endeavor Ilan discloses a method for model-based event scheduling (abstract). In addition, Ilan discloses the method is processed based on a machine-learning model (abstract, [0052, 0061]), the machine-learning model trained using scheduling event (abstract, [0052, 0061], Fig. 6 shows scheduled appointments). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tran, and the recommendation is generated based on a machine-learning model, the machine-learning model trained using appointments. The motivation for doing this is that the application of Tran can be extended that an artificial intelligence can be achieved.
However, Tran in view of Ilan fails to explicitly disclose wherein the machine-learning model trained using digital images of objects of clothing as worn by a user, a stature of the objects of clothing as worn by the user in the digital images.  
However, in a similar field of endeavor Shah discloses a method for cloth matching (abstract). In addition, Shah discloses the method wherein the machine-Fig. 3, [0011 – 0012, 0039, 0044, 0056]), a stature of the objects of clothing as worn by the user in the digital images (Fig. 3, [0039]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tran in view of Ilan, and the machine-learning model trained using digital images of objects of clothing as worn by a user, a stature of the objects of clothing as worn by the user in the digital images. The motivation for doing this is that the application of Tran can be extended that more factors can be involved for the machine learning model.

Regarding claim 17 (depends on claim 16), Tran fails to explicitly disclose the wherein the appointments are based on a training user schedule.  
However, in a similar field of endeavor Ilan discloses a method for model-based event scheduling (abstract). In addition, Ilan discloses the method wherein the appointments are based on a training user schedule (abstract, [0052, 0061], Fig. 6 shows scheduled appointments). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tran, and the appointments are based on a training user schedule. The motivation for doing this is that the application of Tran can be extended that more factors can be involved for the machine learning model.

Claims 4 – 6, 8, 11 – 13 and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Ilan, in further view of Shah and Spivack (US Patent Application Publication 2013/0293580).

Regarding claim 4 (depends on claim 1), Tran in view of Ilan and in further view of Shah fails to explicitly disclose the method wherein the recommendation is output as augmented reality content.  
However, in a similar field of endeavor Spivack discloses a method for selecting targets in an augmented reality environment (abstract). In addition, Spivack discloses the method wherein the display is output as augmented reality content (Fig. 5A, [0118 – 0120]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tran, and the display is output as augmented reality content. The motivation for doing this is that the application of Tran can be extended that more advanced technology can be combined.

Regarding claim 5 (depends on claim 4), Spivack further disclosed the method wherein the augmented reality content is output in the user interface along with a direct view of a physical environment of the computing device (Fig. 5A, [0118 – 0120]).  

Regarding claim 6 (depends on claim 5), Spivack further disclosed the method wherein the direct view is part of a live feed (Fig. 5A, [0118 – 0120]).  

 fails to explicitly disclose the method wherein the recommendation of the other object of clothing is selectable via the user interface for purchase from a service provider system via a network.  
However, in a similar field of endeavor Spivack discloses a method for selecting targets in an augmented reality environment (abstract). In addition, Spivack discloses the method wherein the other object of clothing is selectable via the user interface for purchase from a service provider system via a network (Fig. 5A, [0118 – 0120]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tran, and the other object of clothing is selectable via the user interface for purchase from a service provider system via a network. The motivation for doing this is that the application of Tran can be extended that more advanced technology can be combined.
 
Regarding claims 11 - 13, they are corresponding to claims 4 – 6, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 4 – 6.

Regarding claims 19 - 20, they are corresponding to claims 5 – 6, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 5 – 6.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Ilan, in further view of Shah, Spivack and Hosein et al. (US Patent Application Publication 2012/0188147).

Regarding claim 9 (depends on claim 8), Tran in view of Ilan and in further view of Shah and Spivack fails to explicitly disclose the method wherein the other object of clothing is available via an online auction.  
However, in a similar field of endeavor Hosein discloses a method for displaying content on multiple networked devices (abstract). In addition, Hosein discloses the method wherein the other object of clothing is available via an online auction ([0034]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tran, and the other object of clothing is available via an online auction. The motivation for doing this is that the application of Tran can be extended that more applications can be combined.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Ilan, in further view of Shah, Spivack and Pinckney et al. (US Patent Application Publication 2011/0302117).

Regarding claim 14 (depends on claim 11), Tran in view of Ilan and in further view of Shah and Spivack fails to explicitly disclose wherein the recommendation takes into account geographical considerations.  
abstract). In addition, Pinckney discloses the method wherein the recommendation takes into account geographical considerations ([0246]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tran, and the recommendation takes into account geographical considerations. The motivation for doing this is that the application of Tran can be extended that more factors can be involved for the application.

Regarding claim 15 (depends on claim 14), Tran in view of Ilan and in further view of Shah wherein the recommendation identifies an object of clothing that is selectable via the user interface for purchase from a service provider system via a network.  
However, in a similar field of endeavor Spivack discloses a method for selecting targets in an augmented reality environment (abstract). In addition, Spivack discloses the method wherein the recommendation identifies an object of clothing that is selectable via the user interface for purchase from a service provider system via a network (Fig. 5A, [0118 – 0120]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tran, and the recommendation identifies an object of clothing that is selectable via the user interface for purchase from a service provider system via a network. The motivation for doing this is that the application of Tran can be extended that more advanced technology can be combined.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Ilan, in further view of Shah and Pinckney.

Regarding claim 18 (depends on claim 16), Tran in view of Ilan and in further view of Shah fails to explicitly disclose where the generating of the recommendation is also based on geographical considerations.  
However, in a similar field of endeavor Pinckney discloses a method for interestingness recommendations in a computing advice facility (abstract). In addition, Pinckney discloses the method wherein the recommendation takes into account geographical considerations ([0246]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tran, and the recommendation takes into account geographical considerations. The motivation for doing this is that the application of Tran can be extended that more factors can be involved for the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/QIAN YANG/Primary Examiner, Art Unit 2668